Title: From George Washington to Pierre Van Cortlandt, 10 February 1776
From: Washington, George
To: Van Cortlandt, Pierre



Sir
Cambridge Feby 10. 1776

Being in the greatest want of Arms at this alarming and important crisis for the Army under my command without the most distant prospect or hope of getting more from these Governments, than what I already have, I beg leave to sollicit the favours of your Committee of Safety in this Instance, and earnestly request that they will use their exertions to get and send to me in the most expeditious manner all that they can possibly procure—I immagine that there are several belonging to the

Colony, and have been Informed of many Tories being disarmed, and therefore expect that It will be in their power to Obtain me a considerable supply. Whatever Quanti⟨ty⟩ is sent me, I will take on the Continental acco⟨unt⟩ & make payment for, with the expences Incide⟨nt⟩ to their transportation. This application being founded in necessity & arising from the exigency of our affairs I make no doubt will meet your most ready & early attention, and that nothing will be wanting on your part to give me t⟨he⟩ most speedy releif. I am Sir Your Most Hble Servt

Go: Washington


P.S. I wish to have only such Arms as are good & serviceable & shall be glad to have Bayonets with them.


G:W.
